Sherwood, C. J.

l. kailko a ds : damages: change of route: withdrawal of trains: ter ifquestion^Sr the state only.

"Whether the defendant acted in violation of its charter, when constructing its new and with-drawing its trains from its old route past ° x Jennings station, is a question we do not ° 7 x ProPose to discuss, as it is a question which can only be raised by the State, except where such collateral inquiry, by a private citizen, is expressly granted by law. Martindale v. R. R. Co., 60 Mo. 510, and cases cited.

2_. damages aud^eouTiar! when'

But disregarding any consideration of this nature, plaintiffs’ standing in court is not thereby bettered; for they, do not allege that the injury complained °f is one special and peculiar to the party complaining; an injury, in short, not shared by the other members of the community. Eor aught that appears in the petition, every lot owner in Jennings station, every owner of real estate in the vicinity, is as much damaged as is the wife of plaintiff' by the withdrawal of defendant’s trains and the consequent depreciation in the value of real estate. It is well settled that where a highway is altered, obstructed or altogether vacated, no action will lie except by him who “ has greater trust or incommodity than every other man has.” Holman v. Townsend, 13 Met. 297; Stetson v. Faxon, 19 Pick. 147, and cases cited; Brainard v. R. R. Co., 48 Vt. 107. In the case last *664cited, where a plank road had been located through plaintiff’s land, which route was afterwards condemned and applied to the use of a railroad company, it was said, that “the injury that the plaintiff sustained by the loss of the use of the plank road, is one that he sustains in common with the whole public. Every person who was accommodated by the use of the plank road sustains an injury of the same character and kind, different only in degree, whether he lives ujaon the line of the road or elsewhere. The same injury would result from the abandonment of the road, or from its destruction from any cause. All the authorities agree that for such injuries damages are not allowed.” But in the same case it was held that the plaintiff was entitled to damages resulting from a destruction of the plank road, because, owing to such destruction, he was compelled to construct a private road from his building to the public highway, thereby sustaining an injury not common to the public generally, but one peculiar to himself. To the same effect are Proprietors of Quincy Canal Co. v. Newcomb, 7 Met. 276; Smith v. City of Boston, 7 Cush. 254; Angell on Highways, §§ 283, 285, and cases cited; Stone v. R. R. Co., 68 Ill. 394; Proprietors of Locks and Canals v. R. R. Co., 10 Cush. 385.
In Ohio a different rule prevails as to the alteration of a highway, but it is there recognized as a clear exception to the rule prevalent elsewhere; but even in that State it is held that no right of recovery exists where the plaintiff’s property was not taken, and where the alteration merely rendei’ed the road less convenient for travel, without directly impairing his access to the road from the improvements on his land. Jackson v. Jackson, 16 Ohio St. 168. So that even in that State the doctrine of a special injury in order to a right of recovery is recognized as fully as in the Vermont case, supra. In R. R. Co. v. Naylor, 2 Ohio St. 235, the railway had been located and operated on a certain street for some time, but the company, without authority of law, re-located their road, and in so doing, ran *665within a few feet of the premises of Naylor and in front of his house, used both for a dwelling and a grocery, thus impairing the value of his house as a dwelling and ruining-it as a grocery stand ; and he was held entitled to recover. But, confessedly, that right of recovery was based upon the ground of the direct and special injury sustained; for this was the very-gravamen of the action.
The case of R. R. Co. v. Compton, 2 Gill 20, so strongly relied upon by plaintiffs as being directly in point in their favor, is not an elaborately considered case, nor are any arguments or reasons given, or authorities cited for the conclusions reached; but still I thinlcit will, perhaps, be found that even that case proceeds upon the general theory heretofore announced, of an injury to the party complaining different from that suffered by the rest of the community. Eor it is expressly said in the opinion: “ The question to be tried by. the jui’y empaneled in the county court was the extent of the injury which resulted to the plaintiff by the abandonment and the discontinuance of the railway on their lands, and its location and construction on the lands of another person.” This language would seem to indicate that the plaintiffs desired legal redress for injuries peculiar to themselves, as land owners, in the deprivation of facilities theretofore enjoyed by them, by reason of the withdrawal of the railway from their lands. It this is the theory of that case, the correctness of the conclusion arrived at cannot be questioned. But the case is very obscurely and unsatisfactorily reported, and if it is to be understood in a different way from that I have stated, it is certainly at variance with the principle asserted in the cases already cited; and no reason is seen why the same doctrine should not control in relation to actions by private individuals for the abandonment of railway routes, as -well as for the abandonment of any other highway whatsoever. If ■the same principle is to control in each class of cases, then it is quite clear that plaintiffs, by failing to allege an injury sustained special in its nature to themselves, have failed to *666state any ground of recovery; and no case, except, perhaps, that in Maryland, even remotely intimates a contrary view; the cases cited from our own reports, and the one cited from Mississippi, certainly do not. I take it, that there is a wide difference between a private individual bringing suit against a railway company for special damage for obstructing the street in front of his lot, and thus cutting off every opportunity of ingress or egress, as in the Lackland case, and the more recent one of Tate v. R. R. Co., 64 Mo. 149, and the bringing of a similar suit where no special damage is alleged, because a railway company has discontinued its trains or abandoned its road. Whatever redress is to be afforded under the last mentioned circumstances can be obtained only by the authority which granted its franchises to the derelict company. Atty. Genl v. Ry. Co., 36 Wis. 467.

3.-: contract tain^and'operate imp?^alnefavOT zen.

Again, there was no contract between the railway company and plaintiffs, either express or implied, that the company should continue to maintain its road or run its trains. “ Whenever an action is brought for a breach of duty, the party bringing it must show that he has an interest in the performance of the duty, and that the duty is imposed for his benefit, and wheii the duty is imposed for the benefit of another, or for the public benefit, and his own advantage is merely incident, and no part of the design of the statute, no such right is created as forms the subject of an action.” Field on Damages, § 39. Here it is evident that the construction of the road, and its maintenance, were authorized by legislative enactment, solely for the “ public benefit,” and not for the benefit of any individual composing the public. So that, as between the plaintiffs and the defendant company, there is neither breach of contract nor breach of duty, and, consequently, no right of action. And this case, therefore, so far as it concerns plaintiffs, stands precisely as if they had bought lots and built thereon contiguous to any other public improvement, on the faith *667of the continuance of such improvement. A recent writer observes in reference to the discontinuance of such improvements: “There is no contract with surrounding property owners that a public improvement shall always exist, as at present, and no damages will be allowed for its discontinuance, notwithstanding improvements may have been made on the supposition that they will remain, and notwithstanding property has been thereby enhanced in value.” Mills on Eminent Domain, § 317; The Brooklyn Park Commrs. v. Armstrong, 45 N. Y. 234. Eor the foregoing reasons we are of opinion that the judgment should be affirmed.
All concur except Hough, J., who concurs merely'in the result.
Aeeirmed.
Per Hough, J.
Prior to the year 1876, the defendant’s road terminated at North Market street, in the city of St. Louis. In July of that year, defendant constructed a branch road extending from Ferguson station, ten miles northwest of the terminus at North Market street, to Fourteenth street at its intersection with the Pacific Railroad, in said city of St. Louis. Thereafter, the defendant ran its through passenger and freight trains to and from the city of St. Louis over the branch terminating at Fourteenth street, and ceased to run any passenger or freight trains over that portion of its road between Ferguson station and North Market street, other than those which ran no further than Warrenton, a town on the main line of defendant’s road, seventy-five miles distant from St. Louis. Nothing is said as to the character of the connection made by these trains with the through trains at Ferguson station or at Warren-ton. In February, 1866, while North Market street was the only terminus of the defendant’s road in the city of St. Louis, the plaintiff Sarah J. Kinealy, wife of plaintiff Michael Kinealy, purchased two lots within a quarter of a mile of Jennings station, a station on said road situated between Ferguson station and North Market street, and erected on *668said lots a dwelling house. Plaintiff' alléges that the withdrawal of the through passenger and freight trains from that portion of the road between Ferguson station and North Market street was unlawful and unauthorized, and. that by reason thereof her said lots at Jennings station were depreciated in value, and that she is thereby damaged in the sum of $6,000, for which she prays judgment.
There is no allegation that the defendant, as a common carrier of passengers and freight, ever failed or refused to furnish ample and proper accommodations for passengers or freight seeking transportation to or from Jennings station, and that by reason of such failure the plaintiff has been damaged. The only complaint is, that all the through trains over defendant’s road do not enter the city of St. Louis by the way of Jennings station, and the plaintiff’s property has been thereby rendered less valuable. Whether^ the defendant had a right to construct the new route from Ferguson station to Fourteenth street, is a question which can only be raised by the State, and so far as the plaint- ' Iff" in this action is concerned, it must be regarded as having been lawfully constructed. Whether the defendant had a right to alter the number or character of the trains formerly run over that portion of its route between Ferguson station and North Market street, is a question which may be inquired into in this suit. That it could so alter them, provided it continued to furnish the public with sufficient accommodations for freight and passengers, is a proposition too well settled to require the citation of any authorities to support it; and all damages, if any, resulting from that cause alone, is damnum absque, injuria. There is no question of abandonment in the case, and it is wholly unnecessary, therefore, to inquire into the effect of a removal, or non-user, by defendant of its road between Ferguson station and North Market street. The facts stated in the petition show that the road between the points named has not been abandoned, but that it is still maintained and operated. The number and character of the *669trains, only, have been changed. Precisely the same change of trains could have been made if the branch from Ferguson station to Fourteenth street had never been built, provided such change did not deprive the public of reasonable and necessary accommodations. I, therefore, concur in affirming the judgment of the court of appeals.